                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF

v.                                  No. 4:17-cr-00224-JM

BRYAN PAUL POLSTON                                                               DEFENDANT

                                           ORDER

       The motion filed by the United States to dismiss the indictment against Bryan Paul Polston

in this matter is GRANTED. Document #42. The indictment in the above referenced case is

hereby dismissed.

       IT IS SO ORDERED this 22nd day of March, 2019.




                                                   _________________________________
                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE
